NOTE: This order is n011precedentia1.
United States Court of AppeaIs
for the Federal Circuit
IN RE TD AMERITRADE, INC.,
Petition,er. -
Misce11ane0us D0cket N0. 107
011 Petiti0n for Writ of MandamuS to the United StateS
DiStrict C0urt for the EaStern DiStriCt of TexaS..ir1 case no
10-CV-320, Chief Judge David J. F01S0m.
IN RE SCOTTRADE, INC.,
Petiti0ner.
Misce1lane0us D0cket N0. 109
On Petiti0n for Writ of Mandamus to the United States
District C0urt for the Eastern District of TexaS in case no
10-CV-32O, Chief Judge David J. F01S0m.

IN RE TD AMERITRADE 2
ON MOTION
ORDER
Ganas, LLC moves without opposition for a thirty-two
day extension of time, until January 9, 2012, to file its
joint opposition to the petitions for writ of mandamus
filed by petitioners 'l`D AIneritrade, Inc. and Scottrade,
Inc.
Up0n consideration thereof
IT ls ORDERED THAT:
The motion for an extension of time is granted
FoR THE CoURT
nov 30 2011
/s/ J an Horba1__\;
Date J an Horba1y
Clerk
cc: Michael Hawes, Esq.
Zachariah Spear Harringt0n., Esq.
Jason M. SchWent, Esq.
C1erk, United States District Court for the Eastern
District of TeXas
s25
F
9
§
~§
11
931
l'qoj
§§
l”'